DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6, 10-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 20160381720 A1) in view of Kim et al (US 20180317268 A1).
Regarding claims 1, 6, Baek et al discloses a wireless communication device (UE 2 or UE 110: fig. 4, fig. 6), comprising: a processing system including a processor (UE 110 includes a processor; the apparatus may be a relay UE, a remote UE, eNB 120, and may include a transceiver 500, a controller 510 and a storage unit 520;  paragraph 0131, 0159); and a memory (the storage unit 520 stores information or data for the components) that stores executable instructions that, when executed by the processing system, facilitate performance of operations nb ; PARAGRAPH  0054, 00556 ) a proximity services direct discovery message comprising the alert information (the discovery solicitation message is transmitted by UE to discover a relay; the remote UE performs a discovery procedure to discover UE for providing a relay function (called relay UE) and establishes direct communication with the relay UE; paragraph 0127-0128, 0135). Note that the base station is capable of triggering potential remote UE to perform a relay discovery, where the eNB includes indication commanding to perform a relay discovery in a dedicated RRC message, and transmits the message to potential remote UE; the potential remote UE receives the message and performs a relay discovery; paragraph 0075-0077). 
	However, Baek et al does not specifically teach that the ProSe direct discovery message comprises a PC5 DISCOVERY message for relay discovery additional information.
On the other hand, Kim et al, from the same field of endeavor, teaches that the ProSe direct discovery message comprises a PC5 DISCOVERY message (a PC5 discovery message comprising information regarding the second UE resource state), such as PC5 DISCOVERY message (the PC5 discovery message may be a discovery announcement message (paragraph 0011-0012) for relay discovery additional information (it may add an indicator of 1 bit to indicate a purpose of a PC5D message. If the PC5D message is used for a discovery purpose, the indicator is set to “0” (paragraph 0169). Furthermore, the announcing UE corresponds to a UE 
Kim et al discloses  a PC5 discovery message comprising information regarding the second UE resource state, and selecting a relay UE with consideration for the second UE resource state. Note that UE-to-network relay discovery may use a discovery scheme as Model A and Model B (paragraph 0143). When the second UE communicates with a third UE with which a connection for direct communication is established using a Model A discovery scheme, the PC5 discovery message may be a discovery announcement message (paragraph 0011-0012, 0144). If the remote UE receives the RSI included in the PC5D announcement/response message, the remote UE selects a relay UE in consideration of the RSI bit value (paragraph 0210-0212). Specifically, it may add an indicator of 1 bit to indicate a purpose of a PC5D message. If the PC5D message is used for a discovery purpose, the indicator is set to “0” (paragraph 0169). Furthermore, the announcing UE corresponds to a UE configured to announce information capable of being used by a UE located at a proximity distance where discovery is allowed. The monitoring UE corresponds to a UE configured to receive information form the announcing UE. The announcing UE broadcasts a discovery message in a predetermined discovery (paragraph 0144-0149). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Kim to the communication system of Baek in order to provide a method of transmitting and receiving a discovery message between terminals in a ProSe communication process for the purpose of reducing unnecessary transmission of a discovery message in ProSe communication.
	

	Regarding claim 3, Baek et al as modified discloses a wireless communication device (UE 2 or UE 110: fig. 4, fig. 6), wherein the ProSe direct discovery message includes a wireless emergency alert (wireless emergency call: transmitting an emergency notification message from UE in an emergency situation to other UE and setting up a call; text or images, the text and image services can be simultaneously provided; paragraph 0202, 0230) content information element that comprises the alert information (the MCPTT client 2405 transmits an MCPTT alert SMS to the MCPTT server; the Alert message contains location information regarding UE, a user ID, a group ID, and information regarding an affiliated group paragraph 0307, 0322-0323).
	 Regarding claim 4, Baek et al as modified discloses a wireless communication device (UE 2 or UE 110: fig. 4, fig. 6), wherein the WEA content IE (wireless emergency call: transmitting an emergency notification message from UE in an emergency situation to other UE and setting up a call; text or images, the text and image services can be simultaneously provided; paragraph 0202, 0230) includes: a parameter comprising a serial number identifying the alert message (the MCPTT client 2405 initiates an MCPTT alert operation in operation; the MCPTT client 2405 transmits an MCPTT alert SMS to the MCPTT server; the Alert message contains location information regarding UE, a user ID, a group ID, and information regarding an affiliated group paragraph 0307, 0322-0323; furthermore, the MCPTT alert SMS and the MCPTT alert 
	 Regarding claim 5, Baek et al as modified discloses a wireless communication device (UE 2 or UE 110: fig. 4, fig. 6), wherein the WEA (wireless emergency call: transmitting an emergency notification message from UE in an emergency situation to other UE and setting up a call; text or images, the text and image services can be simultaneously provided; paragraph 0202, 0230) content IE includes a parameter comprising text of the alert message (the MCPTT client 2405 transmits an MCPTT alert SMS to the MCPTT server ;the MCPTT alert SMS and the MCPTT alert HTTP request may contain location information regarding UE, a user ID, a group ID, and information regarding an affiliated group; paragraph 0323-0324).
	 Regarding claims 10, 15, Baek et al discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of a wireless communication device (UE 2 or UE 110: fig. 4, fig. 6), the processing system including a processor (UE 110 includes a processor; the apparatus may be a relay UE, a remote UE, eNB 120, and may include a transceiver 500, a controller 510 and a storage unit 520;  paragraph 0131, 0159), facilitate performance of operations (perform the transmission of signals, the first terminal is a relay terminal capable of performing a UE-to-network relay function ; transmit multi-media broadcast multicast service traffic via PROSe UE-to-network relay; paragraph 0009-0010, 0132), the operations comprising: detecting (detects the nearby UE (remote UE) which is located outside the network coverage area and provides a network connection to the remote UE located outside the network coverage area ; paragraph 0058, 0353) a transmission, by a radio access network node, of an alert message (UE transmits an alert message and request an emergency group call service ; paragraph 0386-0387); identifying (identifying a communication group used 
	However, Baek et al does not specifically teach that the ProSe direct discovery message comprises a relay discovery additional information composition element that includes a first bit comprising a value set to indicate a presence of the alert information, wherein the ProSe direct discovery message comprises a PC5_DISCOVERY message for relay discovery additional information.
On the other hand, Kim et al, from the same field of endeavor, teaches that the ProSe direct discovery message comprises a PC5 DISCOVERY message (a PC5 discovery message comprising information regarding the second UE resource state), such as PC5 DISCOVERY message (the PC5 discovery message may be a discovery announcement message (paragraph 0011-0012) for relay discovery additional information (it may add an indicator of 1 bit to 
	Kim et al discloses  a PC5 discovery message comprising information regarding the second UE resource state, and selecting a relay UE with consideration for the second UE resource state. When the second UE communicates with a third UE with which a connection for direct communication is established using a Model A discovery scheme, the PC5 discovery message may be a discovery announcement message (paragraph 0011-0012). If the remote UE receives the RSI included in the PC5D announcement/response message, the remote UE selects a relay UE in consideration of the RSI bit value (paragraph 0210-0212). Specifically, it may add an indicator of 1 bit to indicate a purpose of a PC5D message. If the PC5D message is used for a discovery purpose, the indicator is set to “0” (paragraph 0169). Furthermore, the announcing UE corresponds to a UE configured to announce information capable of being used by a UE located at a proximity distance where discovery is allowed. The monitoring UE corresponds to a UE configured to receive information form the announcing UE. The announcing UE broadcasts a 
	Regarding claim 11, Baek et al as modified discloses a  non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of a wireless communication device (UE 2 or UE 110: fig. 4, fig. 6), wherein the alert message is comprised in a system information block (relay UE using SIB broadcast, the eNB 120 includes C-RNTI of UE serving as a relay in an SIB message, and broadcasts the message; in addition, when the eNB 120 includes information related to a resource pool for a relay in an SIB message, UE capable of performing a relay function: determines whether it performs a relay operation; paragraph 0075, 0093). 
	Regarding claim 12, Baek et al as modified discloses a  non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of a wireless communication device (UE 2 or UE 110: fig. 4, fig. 6), wherein the ProSe direct discovery message includes a wireless emergency alert (wireless emergency call: transmitting an emergency notification message from UE in an emergency situation to other UE and setting up a call; text or images, the text and image services can be simultaneously provided; paragraph 0202, 0230) content information element that comprises the alert information (the MCPTT client 2405 transmits an MCPTT alert SMS to the MCPTT server; the Alert message contains location 
	Regarding claim 13, Baek et al as modified discloses a  non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of a wireless communication device (UE 2 or UE 110: fig. 4, fig. 6), wherein the WEA (wireless emergency call: transmitting an emergency notification message from UE in an emergency situation to other UE and setting up a call; text or images, the text and image services can be simultaneously provided; paragraph 0202, 0230) content IE includes a parameter comprising a serial number identifying the alert message (the MCPTT client 2405 transmits an MCPTT alert SMS to the MCPTT server ;the MCPTT alert SMS and the MCPTT alert HTTP request may contain location information regarding UE, a user ID, a group ID, and information regarding an affiliated group; paragraph 0323-0324).
	Regarding claim 14, Baek et al as modified discloses a  non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of a wireless communication device (UE 2 or UE 110: fig. 4, fig. 6),  wherein the WEA (wireless emergency call: transmitting an emergency notification message from UE in an emergency situation to other UE and setting up a call; text or images, the text and image services can be simultaneously provided; paragraph 0202, 0230) content IE includes a parameter comprising text of the alert message (the MCPTT client 2405 transmits an MCPTT alert SMS to the MCPTT server ;the MCPTT alert SMS and the MCPTT alert HTTP request may contain location information regarding UE, a user ID, a group ID, and information regarding an affiliated group; paragraph 0323-0324).

	However, Baek et al does not specifically teach that the relay discovery additional information composition IE includes a bit comprising a value set to indicate a presence of the WEA content IE.  
On the other hand, Kim et al, from the same field of endeavor, teaches that the ProSe direct discovery message (each of the PC5-D messages shown in Table 2 to Table 7 includes a 
	Kim et al discloses  a PC5 discovery message comprising information regarding the second UE resource state, and selecting a relay UE with consideration for the second UE resource state. If the remote UE receives the RSI included in the PC5D announcement/response message, the remote UE selects a relay UE in consideration of the RSI bit value (paragraph 0210-0212). Specifically, it may add an indicator of 1 bit to indicate a purpose of a PC5D message. If the PC5D message is used for a discovery purpose, the indicator is set to “0” (paragraph 0169). Furthermore, the announcing UE corresponds to a UE configured to announce information capable of being used by a UE located at a proximity distance where discovery is allowed. The monitoring UE corresponds to a UE configured to receive information form the announcing UE. The announcing UE broadcasts a discovery message in a predetermined discovery (paragraph 0144-0149). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Kim to the communication system of Baek in order to provide a method of transmitting and receiving a discovery message between terminals in a ProSe communication process for the purpose of reducing unnecessary transmission of a discovery message in ProSe communication.
	Regarding claim 19, Baek et al as modified discloses a method (fig. 4), wherein the alert message is comprised in a system information block (relay UE using SIB broadcast, the eNB 120 
	Regarding claim 20, Baek et al as modified  discloses a method (fig. 4), wherein the WEA content IE (wireless emergency call: transmitting an emergency notification message from UE in an emergency situation to other UE and setting up a call; text or images, the text and image services can be simultaneously provided; paragraph 0202, 0230) includes: a first parameter comprising a serial number identifying the alert message (the MCPTT client 2405 initiates an MCPTT alert operation in operation; the MCPTT client 2405 transmits an MCPTT alert SMS to the MCPTT server; the Alert message contains location information regarding UE, a user ID, a group ID, and information regarding an affiliated group paragraph 0307, 0322-0323); and a second parameter comprising text of the alert message (the MCPTT client 2405 transmits an MCPTT alert SMS to the MCPTT server ;the MCPTT alert SMS and the MCPTT alert HTTP request may contain location information regarding UE, a user ID, a group ID, and information regarding an affiliated group; paragraph 0323-0324).

Claims 7-9, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 20160381720 A1) in view of Kim et al (US 20180317268 A1) as applied to claims 1, 10 above, and further in view of Poiteau et al (US 20180115937 A1).
Regarding claims 7-9, 16-17, Baek and Kim disclose everything claimed as explained above except the features of a ProSe direct discovery message that includes a relay discovery additional information composition information element, wherein the RDAI composition IE 
However, Poiteau et al discloses a ProSe direct discovery message (ProSe may require D2D discovery and communication procedures; identify discovery configurations associated to ProSe service group G1 and ProSe service group G2 through decoding of a broadcast channel ; paragraph 0054, 0104) that includes a relay discovery additional information composition information element (a transmitting device (or announcing device) may transmit an RF discovery message, which may map to any of the following parameters: a device ID, a user ID, an application ID, an application service type and/or a ProSe ID; in addition, initiator may provide a list of discovery identities; the request initiator may provide the discovery identity list to monitor or advertise; paragraph 0159, 0218, 0221), wherein the RDAI composition IE (information may be carried by means of a system information block that may include one or a plurality of DISCH-config messages; this information may include a discovery area identity (a DISCH-areaID contained in a DISCHAreaConfiguration, one for each DISCH); this information may also include scheduling information for at least one DISCH (via a DISCHSchedulingInformation information element); paragraph 0283))  includes a first bit comprising a value set to indicate a presence of the alert information (a plurality of bits may be used to provide this indication for different service types, types of discovery ), wherein the RDAI composition IE (DISCHSchedulingInformation information element)) includes a second bit comprising a value set to indicate an absence of an evolved universal mobile telecommunications system terrestrial 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/            Primary Examiner, Art Unit 2641